Citation Nr: 1731384	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-25 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for congenital arthrogryposis, left hand (previously addressed as arthritic changes with deformity of the fingers, left hand).

2.  Entitlement to a disability evaluation in excess of 50 percent for arthritic changes, right hand.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:  Robin E. Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to June 1972.

This matter arises from July 2011 and August 2013 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing in January 2017 before the undersigned Veterans Law Judge.  A transcript of the videoconference hearing has been associated with the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In regards to the issue of service connection for congenital arthrogryposis, left hand, the Board notes that the Veteran filed a timely notice of disagreement in September 2013 following the adverse rating decision rendered in August 2013.  The RO has not issued a statement of the case on this issue; therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the AOJ should return this issue to the Board, only if the Veteran perfects an appeal in a timely manner.

Regarding the issues of entitlement to a disability evaluation in excess of 50 percent for arthritic changes, right hand, and entitlement to a TDIU, the Board greatly appreciates the thoroughness of the presentation and testimony presented at the January 2017 videoconference hearing.  However, the record contains insufficient medical evidence upon which to decide the claims.
  
The Veteran contends that he is entitled to an increased rating under Diagnostic Code 5125 because the arthritic changes in his right hand have resulted in loss of use of the hand.  See January 2017 hearing transcript.  However, whether the functional effects of the Veteran's right hand disability are tantamount to total loss of use in that extremity is a medical question that has never been answered.   See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make independent medical assessments).

The Veteran was most recently afforded a VA examination in March 2011 to assess his right hand disability.  The Veteran reported difficulty closing his right hand, as well as pain, swelling, weakness, stiffness, and an overall decrease in strength and dexterity in his right hand.  The examiner noted ankylosis in the right index, long, ring, and little fingers and deformity of the proximal interphalangeal (PIP) joint in each of these fingers. The examiner further documented decreased strength and weakness in the right hand.  The examiner did not address loss of use, coordination, or fine motor skills in the right hand.  At the January 2017 videoconference hearing, the Veteran, through his attorney, argued that his right hand functionality had worsened to the point of being equivalent to an amputee utilizing a prosthetic. 

When a Veteran asserts that the severity of a disability has increased since the most recent rating examination, another examination is required.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's statements expressing a worsening of his disability, and given that it has been more than six (6) years since his last examination, further development is required.  [Note that the November 2012 VA examination addressed only the left hand].  

In addition, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The last VA treatment note of record-a July 2013 primary care report assessing the Veteran's maladies, including his hand disability-ordered follow up care within 9 months.  It is clear to the Board that outstanding VA treatment notes exist and these relevant records must be obtained prior to adjudication of these claims.

Lastly, the issue of entitlement to TDIU is part and parcel of the increased rating claim and is inextricably linked with that remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  Therefore, the claim of entitlement to TDIU will be remanded as well.  

If the Veteran receives an adverse decision and continues to have a combined disability rating below the threshold criteria for a schedular TDIU after the evidentiary development is completed, the Board finds that the January 2017 private vocational specialist's report is sufficient to warrant referral to the Director of Compensation & Pension Service for consideration of an extraschedular TDIU.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the Veteran with a statement of the case, including all pertinent laws and regulations, for the issue of entitlement to service connection for congenital arthrogryposis, left hand (previously addressed as arthritic changes with deformity of the fingers, left hand).  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to this claim.

2.  The AOJ should obtain all VA treatment records from the Orlando and Tampa VA Medical Centers, from July 2013 to present, and associate them with the electronic claims file.

3.  THEN, schedule the Veteran for a VA examination to assess the current severity of his right hand disability.  The Veteran's electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner must report all present symptoms and manifestations of the Veteran's right hand disability, including functional impairment.  The examiner is requested to detail the function of the right hand, to include the ability to grasp and manipulate objects, as well as strength, coordination, sensation, and fine motor movements.  Findings should be sufficient to allow the rating agency to determine if the Veteran maintains the ability to write or pick up and use a knife and fork with the right hand.  

At the completion of the examination, the examiner must render an opinion as to whether the Veteran's disability has resulted in actual loss of use of the right hand and/or whether the remaining function in the Veteran's right hand would be as equally well-served by an amputation with prosthesis.

4.  THEREAFTER, readjudicate the claims of entitlement to an increased rating in excess of 50 percent for arthritic changes, right hand, and entitlement to a TDIU.  Specific consideration should be given as to whether the Veteran's right hand disability warrants an increased rating under Diagnostic Code 5125.

If the decision remains adverse to the Veteran, and his combined disability rating does not meet the schedular TDIU criteria, forward the electronic claims file to the Director of VA's Compensation & Pension Service for consideration of entitlement to an extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b) (2016).

5.  THEN, review the record and readjudicate the claims. If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


